Citation Nr: 1121111	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  04-42 348	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a left elbow disability.  

3.  Entitlement to a rating in excess of 10 percent for service-connected gastric ulcer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to September 1954.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2004 and September 2006 decisions rendered by the New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2009, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  In April 2010, the Board remanded these matters to the Agency of Original Jurisdiction.  


FINDING OF FACT

On April 19, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
DAVID L. WIGHT 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


